Citation Nr: 0946663	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) pain. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973 and from October 1973 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, November 2007 and January 
2008 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In an August 2007 statement of the case (SOC), it appears 
that the RO reopened the Veteran's claim for service 
connection for PTSD and denied the claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the Veteran's claim for entitlement to 
PTSD.  Insofar as the Veteran's claim has been reopened, the 
Veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

The Board also notes that the June 2006 rating decision also 
denied entitlement to service connection for depression due 
to an unspecified service-connected disorder, and the Veteran 
perfected an appeal regarding this issue.  However, the Board 
finds that there is no distinct etiology between the 
Veteran's depression and PTSD and has therefore 
recharacterized the issue as entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Moreover, in light of the Board's favorable disposition to 
reopen and grant these claims, the adjudication of the issue 
of entitlement to service connection for a psychiatric 
disorder on a secondary basis (due to an unspecified service 
connected disorder) is not necessary.

The issues of service connection for bilateral hearing loss, 
a left knee disability, and a right shoulder disability are 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service-connected recurrent dislocation of the left TMJ 
is manifested by inter-incisal opening to 40 mm, and lateral 
excursion range of 0 to 4mm is not demonstrated.
 
2.  The claim for service connection for PTSD was denied in a 
July 2000 Board decision. 

3.  Evidence received since the July 2000 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

4.  The Veteran has a diagnosis of PTSD linked to the 
Veteran's claims of experiencing mortar and rocket attacks in 
service, which have been corroborated. 

5.  A final May 1992 rating decision denied a claim for 
service connection for bilateral hearing loss.

6.  Evidence received since the May 1992 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss. 

7.  The evidence presented does not show that the Veteran's 
currently diagnosed degenerative changes of the low back is 
due to an event or incident of the Veteran's period of active 
service; the disorder was also not first manifest within one 
year following service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for TMJ pain have 
not been met at any time during the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.150, Diagnostic Code 9905 (2009).

2.  The July 2000 Board decision which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).

3.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for entitlement to service connection for a 
psychiatric disorder, to include PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

5. The May 1992 RO rating decision that denied the Veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

6.  As evidence received since the RO's May 1992 denial is 
new and material, the Veteran's claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

7.  The Veteran is not shown to have a disability manifested 
by degenerative changes of the low back due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

Initially, given the Board's favorable disposition of the 
petition to reopen and grant the claim for entitlement to 
service connection for a psychiatric disability to include 
PTSD and to reopen the claim for service connection for 
bilateral hearing loss, the Board finds that all notification 
and development actions needed to fairly adjudicate these 
aspects of the appeal have been accomplished. 

Further, regarding the Veteran's claim for entitlement to an 
initial compensable rating for TMJ pain, this appeal arises 
from the initial evaluation provided after grants of service 
connection.  The courts have held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The issue in this appeal arises from the 
Veteran's disagreement with the rating established with the 
grant of service connection.  The courts' reasoning in 
Hartman and Dunlap leads to the conclusion that further VCAA 
notice regarding the Veteran's claim for entitlement to an 
initial compensable rating for TMJ pain is not required in 
this case.

Regarding the Veteran's claim for service connection for a 
low back disability, a February 2007 pre-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The February 2007 letter also informed the Veteran to submit 
any evidence in his possession pertinent to the claim on 
appeal (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect) and also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the Columbia VA 
Medical Center (VAMC); private treatment records; and the 
reports of October 2007 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2009 hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) pain

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Service connection for TMJ was granted in a November 2007 
rating decision, and a noncompensable disability rating was 
assigned under Diagnostic Code 9905. 

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm, or the inter-incisal range is limited 
to 31 to 40 mm; a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm; a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm; and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Ratings for limitation of inter-
incisal range of motion are not to be combined with ratings 
for lateral excursion.

The Veteran has been assigned a noncompensable rating for his 
service-connected TMJ disability, as it does not meet the 
requirements for a compensable rating. 

In June 1974, the Veteran underwent anterior and posterior 
mandibular osteotomy.  Post-surgery, he was noted to be doing 
very well.

In September 1974, the Veteran presented with a history of a 
mandibular fracture in June 1974.  The jaw was wired with 
good results after oral surgery.

The Veteran underwent a VA examination in October 2007 for 
his TMJ.  The examiner reported that since the Veteran's 
surgery in 1974, he had developed left and right TMJ pain, 
had chronic sublaxation and difficulty eating.  The chronic 
sublaxation had subsided and he had never received a mouth 
guard for this condition.  On examination, the Veteran had no 
tenderness of either TMJ region either in the muscles or in 
the retrodical areas.  He had full range of motion of greater 
than 40 mm.  He had no deviation upon opening, no clicking, 
no popping and he had good detention in a class 1 form.  The 
diagnosis was a very mild TMJ case which required little to 
no treatment.

In a June 2008 letter, a private dentist indicated that the 
Veteran reported that his TMJ pain never abated since his 
surgery.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
compensable rating is warranted for the service-connected TMJ 
pain at any time since the effective date of service 
connection.  Fenderson.  The VA examiner found no indication 
of any loss of masticatory function or any mandible defects, 
and the Veteran had full interincisal and lateral excursion.  
The Veteran did not have popping, clicking or tenderness or 
pain in the jaw.  Thus, the criteria for a compensable rating 
have not been met pursuant to Diagnostic Code 9905.  Other 
potentially applicable rating codes include Diagnostic Codes 
9901, 9902, and 9903.  There, however, has been no loss of, 
malunion of, or nonunion of the mandible, and minimal loss of 
masticatory function.  Thus, the Board concludes that the 
criteria for the assignment of a compensable rating for TMJ 
dysfunction have not been approximated at any time during the 
appeal period, with no staged rating under Fenderson 
warranted.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for an initial compensable 
rating for TMJ pain must be denied.  38 C.F.R. § 4.3.

Also, the Veteran has submitted no evidence showing that this 
disability has markedly interfered with his employment 
status, and there is also no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008). 

III.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD)

In a decision dated in July 2000, the Board denied the 
Veteran's claim for service connection for PTSD on the basis 
that there was no competent medical diagnosis associated with 
the Veteran. 

Board decisions are final on the date of the date stamped on 
the face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100.   The 
Veteran did not appeal this decision or request 
reconsideration.

Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108.  The question for the Board 
now is whether new and material evidence has been received by 
the RO in support of the Veteran's claim since the issuance 
of the July 2000 decision.

The Veteran filed a claim to reopen entitlement to service 
connection in January 2005.

For applications to reopen received after August 2001, as 
here, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the July 2000 Board decision includes 
multiple private and VA treatment records that have provided 
a diagnosis of PTSD.  Specifically, in a December 2007 
treatment record, a VA physician diagnosed the Veteran with 
chronic PTSD.  In a July 2009 letter, a VA physician 
indicated that the Veteran was being treated for both PTSD 
and depression.

The VA physician's diagnoses pertain to the previously 
unestablished element of a current disability, and raise a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for PTSD is reopened.   


IV.  Entitlement to service connection for a psychiatric 
disability to include PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2009); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.  The regulation 38 C.F.R. § 4.125(a) refers 
to the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (1994) 
(DSM-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  The DSM-IV provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002). 

The Veteran has a current disability as he has been assessed 
or diagnosed as suffering from PTSD and depression, among 
other conditions. The Board notes however that the March 2008 
VA examiner ruled out PTSD and diagnosed the Veteran with 
depressive disorder, not otherwise specified.

While there is some debate about whether he meets the 
criteria for a diagnosis of PTSD, resolving reasonable doubt 
in his favor, the Board finds that the record supports a 
finding that he meets the criteria.

Even if he did not meet those criteria, the record documents 
other psychiatric disabilities, and hence, a current 
disability is demonstrated.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that a claim for service connection 
for PTSD encompasses a claim for service connection for a 
psychiatric disability no matter how it is diagnosed).  
Accordingly, the first requirement for service connection is 
satisfied.

As regards the second requirement, the Board notes that the 
Veteran has reported several in-service stressors.  During 
his March 2008 VA examination, the Veteran reported that 
while in Da Nang, he underwent almost daily rocket attacks.  

The March 2008 VA examination report and multiple VA 
treatment records tend to link the Veteran's symptoms to the 
in-service stressor of being under mortar attack in Vietnam.  
The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard (see 
Willis v. Derwinski, 1 Vet. App. 66 (1991)), and these 
findings are not contradicted by any other medical findings.  
Accordingly, the Board finds that the second requirement for 
service connection is satisfied.

The third element of service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f). 

In this regard, the Board notes that the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  In this 
regard, the Veteran has described some events, including in 
testimony in August 2009, that he claims were very stressful 
to him and caused his PTSD; those events included purported 
rocket fire and cleaning up body parts as a result of the 
rocket fire.  The Veteran's service treatment records and 
service personnel records do not contain indications of 
rocket/mortar attacks or that the Veteran was directly 
involved in the claimed stressful incidents.

However, the Joint Services Records Research Center (JSSRC) 
coordinator at the RO attempted to verify the Veteran's 
stressors.  A March 2008 memorandum indicated that 
documentation showed the Veteran's company was assigned to 
the 366th Air Mobility Squadron based in the Republic of 
Vietnam from January 1972 to January 1973.  U.S. Air Force 
records as contained in "Air Base Defense in the Republic of 
Vietnam" indicate that for the months of July 1972 and August 
1972, Da Nang Air Base received 6 stand-off attacks with a 
total of 110 rounds impacting the Air base.  Additionally, 
research of the U.S. Military Assistance Command, Vietnam 
indicated that there was a rocket attack on August 3, 1972 at 
Da Nang Air Force Base that resulted in 1 U.S. soldier 
casualty and 20 U.S. soldiers wounded in action.  The March 
2008 memorandum concluded that the Veteran's claimed stressor 
was verified to the extent that the Veteran was subjected to 
rocket/mortar attacks that involved actual or threatened 
death or serious injury. 

There is evidence for the verification of the Veteran's in-
service stressor.  The Board notes that all the precise 
details of the Veteran's claimed stressor have not been 
verified.  However, this case is similar to Pentecost, as the 
Veteran here had a non-combat MOS and claimed that he was 
exposed to rocket attacks while stationed at Da Nang Air 
Base.  Records obtained by VA in this matter corroborate the 
Veteran's assertion that enemy rocket attacks occurred during 
the time he was stationed in Da Nang, although they did not 
document his personal participation.  The Court in Pentecost 
determined that the Veteran's presence with his unit at the 
time the attacks occurred corroborated his statement that he 
experienced such attacks personally, and the Board finds a 
similar situation here, that the Veteran experienced such 
attacks personally.

Therefore, taking into account the detailed contentions and 
testimony the Veteran has provided, the service treatment and 
personnel records that show the Veteran served at Da Nang Air 
Base from January 1972 to January 1973 and the verification 
by the JSSRC coordinator that the stressful incidents 
regarding a rocket/mortar attacks the Veteran has described 
occurred, it is clear that the corrobative evidence regarding 
the Veteran's in-service stressor is at least in equipoise.  
When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board determines that, giving the Veteran the benefit of the 
doubt, the Veteran's claimed stressor is corroborated by the 
evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that some of the claimed in- 
service stressors actually occurred.  Accordingly, service 
connection for a psychiatric disability to include PTSD and 
depression is granted. 

V.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss

A May 1992 rating decision denied service connection for 
hearing loss on the basis that no hearing loss was found on 
the VA audiology examination in February 1992.  The RO 
essentially found that a current disability was not shown.  
The Veteran did not appeal the May 1992 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105(c).

Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108.

In October 2007, the Veteran filed an application to reopen 
the claim for entitlement to service connection.

Evidence received since the May 1992 decision includes an 
August 2007 VA audiology consultation.  The diagnosis was 
bilateral sloping mid to high frequency sensorineural hearing 
loss.

The August 2007 VA audiology consultation's diagnosis 
pertains to the previously unestablished element of a current 
disability, and raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for bilateral hearing loss is reopened.   

For reasons described below, however, this reopened claim 
must be remanded in light of the need for further evidentiary 
development.




VI.  Entitlement to service connection for a low back 
disability

The Board has noted above the general laws and regulations 
for service connection claims.  Additionally, where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and arthritis becomes manifest to a degree 
of l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for claimed thoracic 
facet disease is not warranted.

The Veteran's service treatment records indicate that the 
Veteran had an acute lumbar muscle strain in September 1977.  
In February 1987, the Veteran presented with complaints of 
low back pain.  The May 1991 separation examination report 
contains no notations or references regarding a back 
disability.  Significantly, in the accompanying Report of 
Medical history, the Veteran denied recurrent back pain.

The Veteran underwent a VA examination in January 1992.  The 
Veteran reported that he injured his left shoulder and lower 
back in 1984.  The diagnosis was a normal back examination.  
X-rays of the lumbar spine demonstrated no significant 
abnormalities.

In May 1997, the Veteran presented to a private doctor with 
complaints of back pain.  He reported that he worked for the 
Post Office and did a lot of bending and lifting.  X-rays of 
the lumbar spine showed sclerosis with possible mild defect 
in the pars and some sclerosis in the pars area.  The 
diagnosis was lumbar spondylosis with radiculitis.

The Veteran underwent a VA examination for his back in 
October 2007.  The Veteran reported that he was a weapons 
loader in Vietnam and worked at the Post Office since 1992 
which required heavy lifting.  The Veteran stated that his 
symptoms began in military service but were not the result of 
an injury.  X-rays revealed early degenerative changes.  The 
diagnosis was degenerative arthritis and a lumbar strain.  
The examiner opined that the Veteran's low back pain was less 
likely than not caused by or the result of the Veteran's 
military service.  Rather it was exacerbated/worsened by Post 
Office service over the past 15 years.

An October 2008 MRI revealed degenerative disc changes.

In this case, the Veteran has alleged symptoms of low back 
pain that date back to service.  While the Veteran did have 
complaints of back pain in service, he denied recurrent back 
pain at the time of his May 1991 separation Report of Medical 
History, and the corresponding examination revealed a normal 
spine.  
Insofar as his current contentions are inconsistent with his 
own report at the time of separation, the Board must conclude 
that the current assertion of continuity of low back 
symptomatology since service is simply not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the weight of the medical evidence of record is 
substantially against a link between a current low back 
disability and service.  While the Veteran did complain of 
low back pain soon after service, in January 1992, both the 
VA examination and corresponding x-rays were within normal 
limits.  This reflects, among other things, that the Veteran 
did not have arthritis of the spine within one year following 
service.  Significantly, the only evidence of record 
addressing the question of etiology, the October 2007 VA 
examination report, contains a medical opinion that runs 
contrary to the Veteran's own contentions.  

The Board is cognizant that the Veteran is competent to 
report an injury, as well as his own observations about 
continuous symptoms.  In the absence of any showing of 
medical training, expertise, or credentials, however, the 
Veteran is not competent to otherwise present an opinion as 
to medical causation.  To this extent, his lay contentions do 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
claim for service connection for a back disability, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b). 


ORDER

An initial compensable rating for temporomandibular joint 
(TMJ) pain is denied.

New and material evidence has been submitted and a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD is reopened.

Service connection for a psychiatric disorder to include PTSD 
is granted.

New and material evidence has been submitted and a claim for 
entitlement to service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.

Service connection for a low back disability is denied.





REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's hearing loss, at his August 2009 
hearing, the Veteran testified to hearing loss since noise 
exposure in service.  The Veteran is competent to report in-
service noise exposure and a continuity of symptomatology.  
Buchanon v. Nicholson, supra; Charles v. Principi, 16 Vet. 
App. 370 (2002).  As noted above, the record shows that the 
Veteran was assigned to a unit that underwent rocket and 
mortar attacks, suggesting noise exposure in service.  
Additionally, service treatment records indicate that an 
October 1974 audiogram noted hearing loss in the Veteran's 
left ear.  An examination is needed to determine whether he 
has current hearing loss related to service.  

Regarding the Veteran's left knee claim, the Veteran has a 
current diagnosis of arthritis of his left knee.  At his 
August 2009 hearing he testified to current arthritic 
symptoms and a continuity of symptomatology.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current arthritis of the left knee 
and service.

Regarding the Veteran's right shoulder claim, the Veteran has 
a current diagnosis of degenerative changes of the 
acromioclavicular (AC) joint of his right shoulder.  At his 
August 2009 hearing he testified to current right shoulder 
symptoms and a continuity of symptomatology.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current degenerative changes of the 
AC joint of his right shoulder and service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA audiology 
examination in order to determine whether 
he has a bilateral hearing loss 
disability, and if so, the etiology of 
that disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that current hearing loss 
disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion.   

2.  The Veteran should also be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
osteoarthritis of the left knee and right 
shoulder disorder.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner should review the claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
left knee and right shoulder disorders.  
For both disorders, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the Veteran's 
period of active service.  If possible, 
the examiner should indicate a time frame 
for when the disorders first arose.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

3.  The AMC/RO should then re-adjudicate 
the claims for service connection for 
bilateral hearing loss, a left knee 
disability and a right shoulder 
disability.  If any of these claims 
remains denied, the AMC/RO should issue 
an appropriate supplemental statement of 
the case (SSOC) and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


